Citation Nr: 0903140	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  08-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for immune deficiency 
disorder.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected prostatic carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had 17 years of active duty service ending in 
September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision for 
immune deficiency disorder and an October 2007 rating 
decision for hypertension by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A claim for direct service connection for hypertension was 
denied by the RO in February 1980.  The veteran did not file 
a notice of disagreement to initiate an appeal from that 
determination.  The February 1980 rating decision therefore 
became final.  38 U.S.C.A. § 7105.  The veteran's current 
claim of entitlement to service connection for hypertension 
is being advanced on a secondary basis as due to his 
subsequently service-connected prostatic carcinoma.  Since 
this is a new theory of service connection which did not 
exist in 1980 (since service connection had not been 
established at that time for prostate cancer), the issue of 
service connection for hypertension on a secondary basis is 
addressed in the following decision under a merits analysis 
as a separate and distinct claim from the direct service 
connection claim that was previously denied in February 1980.  
A new and material evidence analysis is not appropriate under 
these circumstances. 

The veteran claimed in a statement received in January 2008 
entitlement to service connection for liver disability.  This 
matter is hereby referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Immune deficiency disorder was not manifested during the 
veteran's active service or for many years thereafter, nor is 
immune deficiency disorder otherwise related to such service 
or to the veteran's service-connected prostatic cancer.

2.  Hypertension is not causally related to the veteran's 
service-connected prostatic cancer.


CONCLUSIONS OF LAW

1.  Immune deficiency disorder was not incurred in or 
aggravated by the veteran's active duty service, nor is 
immune deficiency disorder proximately due to or the result 
of the veteran's service-connected prostatic cancer.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  Hypertension is not proximately due to or the result of 
the veteran's service- connected prostatic cancer.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R.  
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2007.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in March 
2008, subsequent to the October 2007 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the March 2008 notice was not provided prior to the 
October 2007 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
There was no subsequent readjudication of the claims, but in 
view of the fact that the claims are being denied, no 
disability rating or effective date will be assigned.  The 
veteran and his representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  It is clear from the communications from the veteran 
and his representative that the veteran has actual knowledge 
of the elements of the two service connection claims and the 
types of evidence necessary to substantiate the claims.  No 
useful purpose would be served by delaying appellate review 
for additional VCAA notice under the facts of this case. 
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the veteran in obtaining evidence; and had a VA 
examiner review the veteran's claims file in October 2007 to 
determine whether immune deficiency disorder and hypertension 
were secondary to the veteran's service-connected prostatic 
carcinoma.  Although the veteran was not provided a VA 
examination to determine direct service connection for immune 
deficiency disorder, the evidence of record does not contain 
competent evidence that the claimed disability was treated 
in-service and the evidence does not show a current 
disability; thus, a medical examination is not necessary to 
decide the claim.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by decisions 
on the claims at this time.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. 
The veteran specifically asserts that immune deficiency 
disorder and hypertension are secondary to treatment of his 
service-connected prostatic carcinoma.  

The Board notes, however, that even though the veteran is not 
seeking service connection for immune deficiency disorder on 
a direct basis, all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").  Therefore, with regard to the immune deficiency 
disorder, the Board will consider both direct and secondary 
service connection.  However, as noted in the introduction, 
since a prior claim for direct service connection for 
hypertension became final pursuant to 38 U.S.C.A. § 7105, the 
analysis regarding hypertension only addresses the question 
of whether the veteran has hypertension that is secondary to 
his service-connected prostatic carcinoma.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

I.  Immune Deficiency Disorder

The Board begins its consideration of this issue by noting 
that the medical evidence suggests that the veteran does not 
in fact have a current immune deficiency disability.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  A VA examiner did 
review the veteran's claims file in October 2007 and noted 
that indicators of an impaired immune function is a low white 
blood cell count.  However, he noted that the veteran's white 
blood cell count was within normal limits.  

At any rate, assuming for the sake of argument that the 
veteran does have an immune deficiency disorder, the 
preponderance of the evidence is against service connection 
on either a direct or secondary basis.  

Service treatment records that are silent for any complaints 
of, treatments for, and diagnosis of immune deficiency 
disorder.  There were no indications of immune deficiency 
disorder noted on reports of medical examinations from 
November 1968 to February 1984, and on a report of medical 
history from February 1984.  Post service records show that 
immune deficiency disorder was discussed by a VA examiner in 
October 2007, which is 23 years after service.  This lengthy 
period without treatment after service suggests that there 
has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In sum, the 
preponderance of the evidence is against service connection 
for immune deficiency disorder on a direct basis.  

The examiner who conducted the October 2007 VA examination 
also commented that thrombocytopenia, an adverse reaction 
related to Flutamide intake was also absent, making the 
claimed immune deficiency sydrome less likely as not related 
to the veteran's prostatic cancer.  In other words, the 
opinion of the examiner was that any immune deficiency 
disorder was not related to the service-connected prostate 
cancer.  

The Board acknowledges the veteran's assertions that he has 
immune deficiency disorder that is secondary to prostatic 
carcinoma.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder. 

In support of his claim, the veteran submitted copies a print 
out from a wikipedia web page entitled, "Immunodeficiency" 
that was received in July 2007.  The Board notes that the web 
page merely defines immunodeficiency and does not discuss 
whether the veteran has immune deficiency disorder that is 
related to service or to his service-connect prostatic 
carcinoma.   

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
immune deficiency disorder under either a direct or secondary 
theory of service connection.  As the preponderance of the 
evidence weighs against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Hypertension

Of record are various VA treatment records from August 1989 
to August 2007 showing various blood pressure readings 
ranging from 100/60 (in August 2003) to 190/110 (in March 
1995).  Duplicate copies of a July 1996 clinical summary from 
Lorma Medical Center show a blood pressure reading of 110/70; 
and duplicate copies of an August 1998 discharge medical 
report also from Lorma Hospital show a blood pressure reading 
of 130/80.  None of the records links the veteran's 
hypertension to his service-connected prostatic cancer.

A VA examiner did review the veteran's claims file in October 
2007 and concluded that a direct relationship between the 
veteran's hypertension and prostate cancer is less likely 
since it could not explain the veteran's late presentation of 
hypertension and its onset at an age similar to that of the 
general population.  The Board notes that there is nothing of 
record that suggests otherwise.  There is also no medical 
evidence of any aggravation of the hypertension due to the 
prostate cancer.  To the contrary, an August 2007 outpatient 
report is to the effect that the veteran's hypertension is 
controlled.  A reading of 110/80 was also reported in August 
2007.  The Board views these reports as competent evidence 
arguing against aggravation.  

The Board acknowledges the veteran's assertion that his 
hypertension is related to his service-connected prostatic 
carcinoma.  As noted previously, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim of service connection for hypertension as 
secondary to service-connected prostate cancer. .


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


